DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2021 has been entered.
The RCE incorporates by reference the after-final amendment dated 8/24/2021
 
Reasons for Allowance
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record within the context of photoacoustic tomography does not teach or reasonably suggest to the ordinarily skilled artisan a slit formed by one or more blades positioned substantially parallel to the receiving aperture of the transducer, the slit configured to diffract acoustic waves received by the receiving aperture by way of the slit, wherein a width of the slit is 0.5 to 2.0 times a central acoustic wavelength of the transducer1 as recited in claim 1; and similarly does not teach does not teach or reasonably suggest to the ordinarily skilled artisan diffracting the acoustic waves using a slit formed by one or more blades positioned substantially parallel to a receiving aperture of a transducer, wherein a width of the slit is 0.5 to 2.0 times a central acoustic wavelength of the transducer as recited in claim 16.
Manohar and Bridoux are cited as relevant to the claimed inventions (see Final Rejection dated 5/18/2021) for teaching the claimed invention except for the claimed width of the slit. On the contrary, Bridoux teaches a slit (slot 18) --the dimension of which are a function of the ultrasound frequency, radius of curvature of the array, and the desired definition-- has an area of about 1 cm2 (col. 6, lines 37-41), which the frequency is 2 MHz which corresponds to a wavelength of 0.75 mm (col. 9 lines 66-67). Assuming the wavelength of the received ultrasound wave is the same length of the central acoustic wavelength of the transducer, the slit appears to be much larger than central acoustic wavelength of the transducer. This is consistent with Bridoux’s teaching of the purpose of the slot 18 being the reduction of diffraction (col. 6, line 63 – col. 7, line 7) because ordinarily skilled artisan (having an understanding of physics) knows that diffraction is more pronounced/more exhibited for slit sizes on the order of the wavelength and smaller, and less pronounced/less exhibited for slit sizes much larger than the wavelength.
In this sense, Bridoux seems to teach the opposite of applicant’s invention with regards to the size of the slit; i.e., applicant’s invention has a small slit size (on the order .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793                                                                                                                                                                                                        10/9/2021


    
        
            
        
            
        
            
        
            
    

    
        1 The “central acoustic wavelength of the transducer” would be understood by the ordinarily skilled artisan as a structural/physical property of the transducer (i.e., the wavelength that corresponds to the center frequency of the transducer’s frequency response spectrum).